

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of January 19, 2007
(“Effective Date”), is made and entered into by and between PRESTIGE BRANDS
HOLDINGS, INC. (the “Company”) and MARK PETTIE (“Executive”).


W I T N E S S E T H:


WHEREAS, the Company desires to employ Executive upon the terms and subject to
the conditions hereinafter set forth, and Executive desires to accept such
employment;


NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.    EMPLOYMENT.
 
Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive as its Chief Executive Officer, reporting to the Board of
Directors of the Company (the” Board”). During the term of this Agreement,
subject to Section 3.1, Executive also shall serve as Chairman of the Board.


2.   DURATION OF AGREEMENT.     


  2.1     Initial Term. This employment shall begin as of the Effective Date,
and shall continue until it terminates pursuant to this Agreement. Unless
extended pursuant to Section 2.2, or earlier terminated pursuant to any of
Sections 5, 6, 7, 8 or 9, this Agreement will terminate on March 31, 2008. The
specified period during which this Agreement is in effect is the “Term.”        

     

  2.2     Extensions of Term.

     

 
2.2.1  
By Agreement. The Term may be extended to a specified future date at any time by
the specific written agreement of the parties signed prior to the original
expiration date specified in Section 2.1, or any subsequent expiration date
established pursuant to Section 2.2.2.




 
2.2.2        
Annual Extension. For purposes of this Agreement, April 1, 2008 and each April 1
thereafter shall be referred to as an “Anniversary Date,” and the one-year
period from each Anniversary Date to the next shall be referred to as a
“Contract Year.” On each Anniversary Date, beginning April 1, 2008, unless
either party to this Agreement has notified the other in writing not less than
three (3) months prior to such Anniversary Date of that party’s intention to
allow this Agreement to expire and not be renewed at the end of the then current
Term, the Term shall automatically be extended for one Contract Year on and from
each Anniversary Date.



1

--------------------------------------------------------------------------------


3.   POSITION AND DUTIES.


3.1    Position. Executive shall serve as the Company's Chief Executive Officer.
Executive shall perform such duties and responsibilities as may be prescribed
from time-to-time by the Board, which shall be consistent with the
responsibilities of similarly situated executives of comparable companies in
similar lines of business. So long as Executive is serving as Chief Executive
Officer, the Company shall nominate Executive for election as a member of the
Board at each meeting of the Company's shareholders at which the election of
Executive is subject to a vote by the Company's shareholders and to recommend
that the shareholders of the Company vote to elect Executive as a member of the
Board, and the Company shall designate Executive as Chairman of the Board in
each Term. From time to time, Executive also may be designated to such other
offices within the Company or its subsidiaries as may be necessary or
appropriate for the convenience of the businesses of the Company and its
subsidiaries; provided, however, during the Term, he shall, in addition to the
title of Chief Executive Officer, also continue to hold the title of Chairman.


3.2    Full-Time Efforts. Executive shall perform and discharge faithfully,
diligently and to the best of his ability such duties and responsibilities and
shall devote his full-time efforts to the business and affairs of the Company.
Executive agrees to promote the best interests of the Company and to take no
action that in any way damages the public image or reputation of the Company,
its subsidiaries or its affiliates.


3.3    No Interference With Duties. Executive shall not (i) engage in any
activities, or render services to or become associated with any other business
that in the reasonable judgment of the Board violates Article 11 of this
Agreement; or (ii) devote time to other activities which would inhibit or
otherwise interfere with the proper performance of his duties, provided,
however, that it shall not be a violation of this Agreement for Executive to (i)
devote reasonable periods of time to charitable and community activities and
industry or professional activities, or (ii) manage personal business interests
and investments, so long as such activities do not interfere with the
performance of Executive’s responsibilities under this Agreement. Executive may,
with the prior approval of the Board (or applicable committee), serve on the
boards of directors (or other governing body) of other for profit corporations
or entities, consistent with this Agreement and the Company's policies.


3.4    Work Standard. Executive hereby agrees that he shall at all times comply
with and abide by all terms and conditions set forth in this Agreement, and all
applicable work policies, procedures and rules as may be issued by Company.
Executive also agrees that he shall comply with all federal, state and local
statutes, regulations and public ordinances governing the performance of his
duties hereunder.
 
4.   COMPENSATION AND BENEFITS.


4.1    Base Salary. Subject to the terms and conditions set forth in this
Agreement, the Company shall pay Executive, and Executive shall accept an annual
salary (“Base Salary”) in the amount of Four Hundred Twenty-five Thousand and
No/100 Dollars ($425,000). The Base Salary shall be paid in accordance with the
Company’s normal payroll practices. The Executive
 
2

--------------------------------------------------------------------------------


shall be entitled to periodic reviews (no less frequently than annually) for
increases in Base Salary during each Contract Year, as shall be determined and
approved by the Board, taking into account the performance of the Company and
the Executive, and other factors that the Board considers relevant to the
salaries of executives holding similar positions with enterprises comparable to
the Company. The first such review shall take place during or before April 2008.


4.2    Incentive, Savings and Retirement Plans. During the Term, Executive shall
be entitled to participate in all incentive (including, without limitation, long
term incentive plans), savings and retirement plans, practices, policies and
programs applicable generally to senior executive officers of the Company
(“Senior Executives”), and on the same basis as such Senior Executives, except
as to benefits that are specifically applicable to Executive pursuant to this
Agreement. Without limiting the foregoing, the following provisions shall apply
with respect to Executive:



 
4.2.1       
Annual Bonus Plan. Executive shall be entitled to an annual bonus (including a
guaranteed prorated target bonus of no less than Sixty Two Thousand Eight
Hundred and Seventy Seven dollars ($62,877) for the fiscal year ended March 31,
2007 based upon days of service from the Effective Date through March 31, 2007),
the amount of which shall be determined by the Compensation Committee of the
Board (the "Committee"). The amount of and performance criteria with respect to
any bonus in any fiscal year subsequent to March 31, 2007 shall be determined
not later than the date or time prescribed by Treas. Reg. § 1.162-27(e) in
accordance with a formula to be agreed upon by the Company and Executive and
approved by the Committee that reflects the financial and other performance of
the Company and the Executive's contributions thereto. Throughout the Term, the
Executive's annual target (subject to such performance and other criteria as may
be established by the Committee) bonus shall be no less than seventy-five
percent (75%) of the Base Salary and the maximum bonus shall be no less than one
hundred fifty percent (150%) of the Base Salary. Executive’s bonus for the
fiscal year ended March 31, 2008 shall be reduced by any amounts paid to
Executive pursuant to Section 4.2.6.




 
4.2.2       
Welfare Benefit Plans. During the Term, Executive and Executive’s eligible
dependents shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, executive life, group life, accidental death and travel
accident insurance plans and programs) (“Welfare Plans”) to the extent
applicable generally to Senior Executives.




 
4.2.3       
Vacation. From the Effective Date through March 31, 2008 and during each
Contract Year thereafter through the Term, Executive shall be granted four (4)
weeks’ paid vacation in accordance with the Company’s vacation policy as in
effect and as approved by the Committee from time to time. The timing of paid
vacations shall be scheduled in a reasonable manner by the Executive.



3

--------------------------------------------------------------------------------



 
4.2.4       
Business Expenses. Executive shall be reimbursed for all reasonable business
expenses incurred in carrying out the work hereunder. Executive shall follow the
Company’s expense procedures that generally apply to other Senior Executives in
accordance with the policies, practices and procedures of the Company to the
extent applicable generally to such Senior Executives.




 
4.2.5             
Perquisites. Executive shall be entitled to receive such executive perquisites,
fringe and other benefits as are provided to the senior most executives and
their families under any of the Company’s plans and/or programs in effect from
time to time and such other benefits as are customarily available to Senior
Executives.




 
4.2.6         
Signing and Retention Bonus. Provided that Executive continues to be employed by
the Company at the dates established hereafter in this section for payment, he
shall be paid a bonus of Seventy-five thousand and 00/100 dollars ($75,000) on
April 1, 2007 and Seventy-five thousand and 00/100 dollars ($75,000) on April 1,
2008.




 
4.2.7       
LTIP. Beginning April 2007, Executive shall participate to the same extent as
other Senior Executives in awards under the Company’s 2005 Long-Term Equity
Incentive Plan (the “LTIP Plan”). Executive’s LTIP Award shall have at the time
of grant a value of 150% of the Executive’s total cash compensation during the
fiscal year immediately preceding the date of the LTIP Award. Executive will be
granted an LTIP Award, consisting of restricted stock, in April 2007 with a
value of $1,125,000, subject to all of the other terms and provisions of the
LTIP Plan. The composition of future LTIP Awards beginning April 1, 2008 shall
be determined in accordance with the prevailing practice applicable to Senior
Executives. The Company confirms that upon a “Change in Control” (as defined in
the LTIP Plan), all awards to the Executive thereunder fully vest with no
requirement that the Executive’s employment with the Company have terminated.



 4.3    Legal Fees. Within, ten (10) days following receipt of appropriate
written documentation, the Company will reimburse Executive up to $15,000 for
reasonable and customary legal fees and expenses incurred by Employee with
respect to the negotiation and execution of this Agreement.


5.    TERMINATION FOR CAUSE.


This Agreement may be terminated immediately at any time by the Company without
any liability owing to Executive or Executive’s beneficiaries under this
Agreement, except Base Salary through the date of termination and benefits under
any plan or agreement covering Executive which shall be governed by the terms of
such plan or agreement, under the following conditions, each of which shall
constitute “Cause” or “Termination for Cause”:



 
(a)
Any willful act by Executive involving fraud and any willful breach by Executive
of applicable regulations of competent authorities in relation to trading or
dealing with stocks, securities, investments, regulation of the Company’s
business and the

 
 
4

--------------------------------------------------------------------------------


 

    like or any willful act by Executive resulting in an investigation by
applicable regulatory authorities which, in each case, a majority of the Board
determines in its sole and absolute discretion materially adversely affects the
Company or Executive’s ability to perform his duties under this Agreement;

     

 
(b)
Attendance at work in a state of intoxication or otherwise being found in
possession at his place of work of any prohibited drug or substance, possession
of which would amount to a criminal offense;




 
(c)
Executive's personal dishonesty or willful misconduct in connection with his
duties to the Company;




 
(d)
Breach of fiduciary duty to the Company involving personal profit by the
Executive;




 
(e)
Assault or other act of violence against any employee of the Company or other
person during the course of his employment;




 
(f)
Conviction of the Executive for any felony or crime involving moral turpitude;




 
(g)
Material intentional breach by the Executive of any provision of this Agreement
or of any Company policy adopted by the Board;




 
(h)
The willful continued failure of Executive to perform substantially Executive’s
duties with the Company (other than any such failure resulting from incapacity
due to Disability, and specifically excluding any failure by Executive, after
good faith, reasonable and demonstrable efforts, to meet performance
expectations for any reason), after a written demand for substantial performance
is delivered to Executive by a majority of the Board that specifically
identifies the manner in which such Board believes that Executive has not
substantially performed Executive’s duties.



For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interest of the Company. Any act,
or failure to act, based upon and performed in accordance with authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interest of the Company.
The cessation of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity to be heard before the Board), finding that, in the good
faith opinion of such Board, Executive is guilty of the conduct described in any
one or more of subparagraphs (a) through (h) above, and specifying the
particulars thereof in detail.


5

--------------------------------------------------------------------------------


6.    TERMINATION UPON DEATH.


 Notwithstanding anything herein to the contrary, this Agreement shall terminate
immediately upon Executive’s death, and the Company shall have no further
liability to Executive or his beneficiaries under this Agreement, other than for
payment of Accrued Obligations (as defined in Section 9(a)(1)), and the timely
payment or provision of Other Benefits (as defined in Section 9(c)), including
without limitation benefits under such plans, programs, practices and policies
relating to death benefits, if any, as are applicable to Executive on the date
of his death. This payment shall be paid in a lump sum to the Executive’s estate
within 90 days after the Company is given notice of the Executive’s death. The
rights of the Executive’s estate with respect to stock options and restricted
stock, and all other benefit plans, shall be determined in accordance with the
specific terms, conditions and provisions of the applicable agreements and
plans; provided, however, that any LTIP Award granted under Section 4.2.7 of
this Agreement shall immediately vest and become distributable as soon as
practicable after the death of the Executive.
 
7.    DISABILITY.


 If the Company determines in good faith that the Disability of Executive has
occurred during the Term (pursuant to the definition of Disability set forth
below), it may give to Executive written notice of its intention to terminate
Executive’s employment. In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such written notice
by Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. If Executive’s employment is terminated by
reason of his Disability, this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations (as
defined in Section 9(a)(1)) and the timely payment or provision of Other
Benefits (as defined in Section 9(c), including without limitation benefits
under such plans, programs, practices and policies relating to disability
benefits, if any, as are applicable to Executive on the Disability Effective
Date. The rights of the Executive with respect to stock options and restricted
stock, and all other benefit plans, shall be determined in accordance with the
specific terms, conditions and provisions of the applicable agreements and
plans; provided, however, that any LTIP Award granted under Section 4.2.7 of
this Agreement shall immediately vest and become distributable upon the
Disability Effective Date.
 
For purposes of this Agreement, “Disability” shall mean: (i) a long-term
disability entitling Executive to receive benefits under the Company’s long-term
disability plan as then in effect; or (ii) if no such plan is then in effect or
the plan does not apply to Executive, the inability of Executive, as determined
by the Board, to perform the essential functions of his regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six consecutive months. At the request of
Executive or his personal representative, the Board's determination that the
Disability of Executive has occurred shall be certified by two physicians
mutually agreed upon by Executive, or his personal representative, and the
Company. Without such independent certification (if so requested by Executive),
Executive’s termination shall be
 
 
6

--------------------------------------------------------------------------------


deemed a termination by the Company without Cause and not a termination by
reason of his Disability.


8.    EXECUTIVE'S TERMINATION OF EMPLOYMENT.


 Executive’s employment may be terminated at any time by Executive for Good
Reason or no reason. For purposes of this Agreement, “Good Reason” shall mean:



 
(a)
Other than his removal for Cause pursuant to Section 5, without the written
consent of Executive, the assignment to Executive of any duties inconsistent in
any material respect with Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as in
effect on the Effective Date, or any other action by the Company which results
in a demonstrable diminution in such position, authority, duties or
responsibilities (including without limitation the designation of another person
as Chairman); but excluding, for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;




 
(b)
A reduction by the Company in Executive’s Base Salary as in effect on the
Effective Date or as the same may be increased from time to time;




 
(c)
A reduction by the Company in Executive's annual target bonus (expressed as a
percentage of Base Salary) unless such reduction is a part of an
across-the-board decrease in target bonuses affecting all other Senior
Executives; provided, however that in any event, the Company may not reduce
Executive’s annual target bonus (expressed as a percentage of Base Salary) below
seventy-five percent (75%) of the Base Salary;




 
(d)
The Company’s giving notice under Section 2.2.2 of its intention not to renew
this Agreement unless at that time, the Company could terminate this Agreement
and Executive’s employment for “Cause.”




 
(e)
The failure by the Company to continue in effect any “pension plan or
arrangement” or any “compensation plan or arrangement” in which Executive
participates or the elimination of Executive’s participation in any such plan
(except for across the board plan changes or terminations similarly affecting
other Senior Executives); provided however that nothing in this provision shall
have the effect of impairing Executive’s entitlement to an annual target bonus
in the amount set forth in Section 8(c) above;




 
(f)
The Company’s requiring Executive, without his consent, to be based at any
office or location more than thirty (30) miles from the Company's current
headquarters in Irvington, New York;




 
(g)
The material breach by the Company of any provision of this Agreement; or



7

--------------------------------------------------------------------------------



 
(h)
A “Change in Control” (as defined in the LTIP Plan) occurs and either the
Company repudiates this Agreement or a successor (if any and applicable)
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company fails to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.



 Good Reason shall not include Executive’s death or Disability. Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder, provided that
Executive raises to the attention of the Board any circumstance he believes in
good faith constitutes Good Reason within ninety (90) days after occurrence or
be foreclosed from raising such circumstance thereafter. The Company shall have
an opportunity to cure any claimed event of Good Reason (other than under
subparagraph (h) above) within 30 days of notice from Executive.


 If Executive terminates his employment for Good Reason, upon the execution and
effectiveness of a mutually agreeable release of the Company from all liability
(a “Release”), he shall be entitled to the same benefits he would be entitled to
under Section 9 as if terminated without Cause. If Executive terminates his
employment without Good Reason, this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations (as
defined in Section 9(a)(1)) and the timely payment or provision of Other
Benefits (as defined in Section 9(c).


 Unless otherwise permitted by Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), with regard to any payment or benefit under this
Section 8 which is nonqualified deferred compensation covered by Section 409A of
the Code, no such payment or benefit (other than Accrued Obligations and Other
Benefits) shall be provided to Executive pursuant to this Section if a Release
is not provided to the Company, without revocation thereof, no later than
forty-five (45) days after Executive’s termination date; and no payment or
benefit hereunder shall be provided to Executive prior to the Company’s receipt
of a Release and the expiration of any period of revocation provided for in the
Release.


9.    TERMINATION WITHOUT CAUSE.


 If Executive’s employment is terminated by the Company without Cause prior to
the expiration of the Term (it being understood by the parties that termination
by death or Disability shall not constitute termination without Cause), then
Executive shall be entitled to the following benefits upon the execution and
effectiveness of a Release:



 
(a)
The Company shall pay to Executive commencing after the later of the date of
termination or the execution and effectiveness of a Release, the aggregate of
the following amounts:



8

--------------------------------------------------------------------------------



 
(1)
in a lump sum in cash within 30 days, the sum of (i) Executive’s Base Salary
through the date of termination to the extent not theretofore paid, (ii) any
accrued expenses and vacation pay to the extent not theretofore paid, and (iii)
unless Executive has elected a different payout date in a prior deferral
election, any compensation previously deferred by Executive (together with any
accrued interest or earnings thereon) to the extent not theretofore paid (the
sum of the amounts described in subparagraphs (i), (ii) and (iii) shall be
referred to in this Agreement as the “Accrued Obligations”);




 
(2)
in installments ratably over twelve (12) months in accordance with the Company’s
normal payroll cycle and procedures, the amount equal to the sum of: (i)
Executive’s annual Base Salary in effect as of the date of termination; plus
(ii) Executive’s Applicable Annual Bonus (as defined below). For purposes of
this Agreement, “Applicable Annual Bonus” means the greater of Executive’s
actual annual incentive bonus from the Company earned in the fiscal year
immediately preceding the fiscal year in which Executive’s termination date
falls or Executive’s target annual incentive bonus (e.g., 75% of Base Salary as
of the Effective Date) for the year in which Executive’s termination date falls;
and




 
(3)
in the event the termination of employment occurs prior to March 31, 2010, for
each LTIP Award granted prior to the date of termination pursuant to Section
4.2.7, a lump sum in cash equal to the product of: (i) a fraction, the numerator
of which shall be the number “one (1)” if the Executive has been employed for
twelve months or less from the applicable date of the grant of the LTIP Award in
question (the “Grant Date”), the number “two (2)” if the Executive has been
employed for more than twelve but less than twenty four months from the Grant
Date and the number “three (3)” if the Executive has been employed for more than
twenty four months from the Grant Date and the denominator of which shall be the
number “three (3)” multiplied by (ii) the value (based, in the case of
restricted stock, upon the closing market price of the Company’s common stock on
the day prior to the date of termination of employment) of the unvested portion
of each LTIP Award; and




 
(4)
With respect to Section 9(a)(2), the Company, with the consent of the Executive,
may make a lump sum payment of all amounts, or all remaining amounts, due to
Executive; and




 
(b)
The Executive’s participation in the life, medical and disability insurance
programs in effect on the date of termination of employment shall on the same
basis as an active employee of the Company for up to twelve (12) months after
Executive’s date of termination. Executive shall thereafter be entitled to
continuation of benefits pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act, as from time to time amended.



9

--------------------------------------------------------------------------------



 
(c)
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to Executive any other accrued amounts or accrued benefits required to
be paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company (such other
amounts and benefits shall be referred to in this Agreement as the “Other
Benefits”).



Unless otherwise permitted by Section 409A of the Code, with regard to any
payment or benefit under this Section 9 which is nonqualified deferred
compensation covered by Section 409A of the Code, no such payment or benefit
(other than Accrued Obligations and Other Benefits) shall be provided to
Executive pursuant to this Section if a Release is not provided to the Company,
without revocation thereof, no later than forty-five (45) days after Executive’s
termination date; and no payment or benefit hereunder shall be provided to
Executive prior to the Company’s receipt of a Release and the expiration of any
period of revocation provided in the Release. In addition, unless otherwise
permitted by Section 409A of the Code, the Company shall not be entitled to make
a lump sum payment of all amounts, or all remaining amounts, due to Executive
under Section 9(a)(2) if such exercise would cause any such payment which is
nonqualified deferred compensation covered by Section 409A of the Code to be in
non-compliance with Section 409A of the Code, provided however, that nothing in
this provision or the Agreement to the contrary, Executive shall not incur a
diminution in value of any payment to which he is entitled pursuant to this
Agreement, nor shall the application of Section 409A relieve the Company of any
obligation under this Agreement to make payments to Executive to which he is
entitled.


10.    PUBLICITY; NO DISPARAGING STATEMENT.


   Executive and the Company covenant and agree that they shall not engage in
any communications which shall disparage one another or interfere with their
existing or prospective business relationships.


11.    BUSINESS PROTECTION PROVISIONS.


   11.1  Preamble. As a material inducement to the Company to enter into this
Agreement, and its recognition of the valuable experience, knowledge and
proprietary information Executive will gain from his employment with the
Company, Executive warrants and agrees he will abide by and adhere to the
following business protection provisions in this Article 11 and all sections and
subsections thereof.


   11.2  Definitions. For purposes of this Article 11 and all sections and
subsections thereof, the following terms shall have the following meanings:


               (a)   “Competitive Position” shall mean any employment,
consulting, advisory, directorship, agency, promotional or independent
contractor arrangement between the Executive and any person or Entity engaged in
a line of business that competes directly with any brand of the Company or any
of its affiliates or subsidiaries (collectively the “PBH Entities”) whereby
 
10

--------------------------------------------------------------------------------


Executive is required to or does perform services on behalf of or for the
benefit of such person or Entity which are substantially similar to the services
in which Executive participated or that he directed or oversaw while employed by
the Company. For the purposes of this Section 11.2, it is expressly understood
and agreed that Executive shall not be precluded from employment with an Entity
that competes with the Company so long as Executive does not participate,
directly or indirectly, in the business operations of any subsidiary, division
or portion thereof that manufactures, distributes or sells such competing brands
so long as Executive does not violate either Section 11.3 or Section 11.4.
 
              (b)    “Confidential Information” shall mean the proprietary or
confidential data, information, documents or materials (whether oral, written,
electronic or otherwise) belonging to or pertaining to the PBH Entities, other
than “Trade Secrets” (as defined below), which is of tangible or intangible
value to any of the PBH Entities and the details of which are not generally
known to the competitors of the PBH Entities. Confidential Information shall
also include: any items that any of the PBH Entities have marked “CONFIDENTIAL”
or some similar designation or are otherwise identified as being confidential.


  (c)    “Entity” or “Entities” shall mean any business, individual,
partnership, joint venture, agency, governmental agency, body or subdivision,
association, firm, corporation, limited liability company or other entity of any
kind.


  (d)    “Restricted Period” shall mean one (1) year following termination of
Executive’s employment hereunder; provided, however that the Restricted Period
shall be extended for a period of time equal to any period(s) of time within the
one (1) year period following termination of Executive's employment hereunder
that Executive is determined by a final non-appealable judgment from a court of
competent jurisdiction to have engaged in any conduct that violates this Article
12 or any sections or subsections thereof, the purpose of this provision being
to secure for the benefit of the Company the entire Restricted Period being
bargained for by the Company for the restrictions upon the Executive's
activities.


  (e)    “Territory” shall mean each of the United States of America or any
country other than the United States of America in which the Company shall
transact business during the Term.


  (f)    “Trade Secrets” shall mean information or data of or about any of the
PBH Entities, including, but not limited to, technical or non-technical data,
customer lists, pricing models, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential suppliers that: (1) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; (2) is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy; and (3) any
other information which is defined as a “trade secret” under applicable law.


  (g)    “Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and
 
11

--------------------------------------------------------------------------------


processes relating to the PBH Entities that were conceived, discovered, created,
written, revised or developed by Executive during the term of his employment
with the Company.


11.3    Nondisclosure; Ownership of Proprietary Property.


(a)       In recognition of the need of the PBH Entities to protect their
legitimate business interests, Confidential Information and Trade Secrets,
Executive hereby covenants and agrees that Executive shall regard and treat
Trade Secrets and all Confidential Information as strictly confidential and
wholly-owned by the PBH Entities and shall not, for any reason, in any fashion,
either directly or indirectly, use, sell, lend, lease, distribute, license,
give, transfer, assign, show, disclose, disseminate, reproduce, copy,
misappropriate or otherwise communicate any such item or information to any
third party or Entity for any purpose other than in accordance with this
Agreement or as required by applicable law, court order or other legal process:
(i) with regard to each item constituting a Trade Secret, at all times such
information remains a “trade secret” under applicable law, and (ii) with regard
to any Confidential Information, for the Restricted Period.


(b)    Executive shall exercise best efforts to ensure the continued
confidentiality of all Trade Secrets and Confidential Information, and he shall
immediately notify the Company of any unauthorized disclosure or use of any
Trade Secrets or Confidential Information of which Executive becomes aware.
Executive shall assist the PBH Entities, to the extent necessary, in the
protection of or procurement of any intellectual property protection or other
rights in any of the Trade Secrets or Confidential Information.


(c)    All Work Product shall be owned exclusively by the PBH Entities. To the
greatest extent possible, any Work Product shall be deemed to be “work made for
hire” (as defined in the Copyright Act, 17 U.S.C.A. §101 et seq., as amended),
and Executive hereby unconditionally and irrevocably transfers and assigns to
applicable PBH Entity all right, title and interest Executive currently has or
may have by operation of law or otherwise in or to any Work Product, including,
without limitation, all patents, copyrights, trademarks (and the goodwill
associated therewith), trade secrets, service marks (and the goodwill associated
therewith) and other intellectual property rights. Executive agrees to execute
and deliver to the applicable PBH Entity any transfers, assignments, documents
or other instruments which the Company may deem necessary or appropriate, from
time to time, to protect the rights granted herein or to vest complete title and
ownership of any and all Work Product, and all associated intellectual property
and other rights therein, exclusively in the applicable PBH Entity.


11.4    Non-Interference With Executives. 


Executive recognizes and acknowledges that, as a result of his employment by
Company; he will become familiar with and acquire knowledge of confidential
information and certain other information regarding the other executives and
employees of the PBH Entities. Therefore, Executive agrees that, during the
Restricted Period, Executive shall not encourage, solicit or otherwise attempt
to persuade any person in the employment of the PBH Entities to end his/her
employment with a PBH Entity or to violate any confidentiality, non-competition
or employment agreement that such person may have with a PBH Entity or any
policy of any PBH Entity.
 
12

--------------------------------------------------------------------------------


Furthermore, neither Executive nor any person acting in concert with the
Executive nor any of Executive's affiliates shall, during the Restricted Period,
employ any person who has been an executive or management employee of any PBH
Entity unless that person has ceased to be an employee of the PBH Entities for
at least six (6) months.


11.5    Non-competition.


Executive covenants and agrees to not obtain or work in a Competitive Position
within the Territory during the Term or during the Restricted Period. Executive
and Company recognize and acknowledge that the scope, area and time limitations
contained in this Agreement are reasonable and are properly required for the
protection of the business interests of Company due to Executive's status and
reputation in the industry and the knowledge to be acquired by Executive through
his association with Company's business and the public's close identification of
Executive with Company and Company with Executive. Further, Executive
acknowledges that his skills are such that he could easily find alternative,
commensurate employment or consulting work in his field that would not violate
any of the provisions of this Agreement. Executive acknowledges and understands
that, as consideration for his execution of this Agreement and his agreement
with the terms of this covenant not to compete, Executive will receive
employment with and other benefits from the Company in accordance with this
Agreement.


11.6    Remedies.
 
Executive understands and acknowledges that his violation of this Article 11 or
any section or subsection thereof would cause irreparable harm to Company and
Company would be entitled to an injunction by any court of competent
jurisdiction enjoining and restraining Executive from any employment, service,
or other act prohibited by this Agreement The parties agree that nothing in this
Agreement shall be construed as prohibiting Company from pursuing any remedies
available to it for any breach or threatened breach of this Article 11 or any
section or subsection thereof, including, without limitation, the recovery of
damages from Executive or any person or entity acting in concert with Executive.
If any part of this Article 11 or any section or subsection thereof is found to
be unreasonable, then it may be amended by appropriate order of a court of
competent jurisdiction to the extent deemed reasonable. Furthermore and in
recognition that certain severance payments are being agreed to in reliance upon
Executive’s compliance with this Article 11 after termination of his employment,
in the event Executive breaches any of such business protection provisions of
this Agreement, any unpaid amounts (e.g., those provided under Section 8 or
Section 9(a)) shall be forfeited and Company shall not be obligated to make any
further payments or provide any further benefits to Executive following any such
breach.


12.       RETURN OF MATERIALS; BOARD RESIGNATION.


Upon Executive’s termination, or at any point after that time upon the specific
request of the Company, Executive shall return to the Company all written or
descriptive materials of any kind belonging or relating to the Company or its
affiliates, including, without limitation, any originals, copies and abstracts
containing any Work Product, intellectual property, Confidential Information and
Trade Secrets in Executive’s possession or control. In addition, upon the
termination of Executive’s employment with the Company, upon the request of the
Board,
 
13

--------------------------------------------------------------------------------


Executive shall submit, and upon the failure to do so, shall be deemed to have
submitted his resignation as a member of the Board effective upon the
termination of employment.


13.   GENERAL PROVISIONS.
 
13.1    Amendment.This Agreement may be amended or modified only by a writing
signed by both of the parties hereto.


13.2    Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon Executive, his heirs and personal representatives, and the Company
and its successors and assigns.


13.3    Waiver Of Breach; Specific Performance. The waiver of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach.  Each of the parties to this Agreement will be entitled to enforce
its or his rights under this Agreement, specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its or his favor. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its or his sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.


13.4    Indemnification and Insurance. The Company shall indemnify and hold the
Executive harmless to the maximum extent permitted by law against judgments,
fines, amounts paid in settlement and reasonable expenses, including reasonable
attorneys’ fees incurred by the Executive, in connection with the defense of, or
as a result of any action or proceeding (or any appeal from any action or
proceeding) in which the Executive is made or is threatened to be made a party
by reason of the fact that he is or was an officer of the Company or any
affiliate. In addition, the Company agrees that the Executive is and shall
continue to be covered and insured up to the maximum limits provided by all
insurance which the Company maintains to indemnify its directors and officers
(as well as any insurance that it maintains to indemnify the Company for any
obligations which it incurs as a result of its undertaking to indemnify its
officers and directors) and that the Company will exert its best efforts to
maintain such insurance, in not less than its present limits, in effect
throughout the term of the Executive’s employment.
 
13.5    No Effect On Other Arrangements. It is expressly understood and agreed
that the payments made in accordance with this Agreement are in addition to any
other benefits or compensation to which Executive may be entitled or for which
he may be eligible, whether funded or unfunded, by reason of his employment with
the Company. Notwithstanding the foregoing, the provisions in Section 5 through
Section 9 regarding benefits that the Executive will receive upon his employment
being terminated supersede and are expressly in lieu of any other severance
program or policy that may be offered by the Company, except with regard to any
rights the Executive may have pursuant to COBRA.


14

--------------------------------------------------------------------------------


13.6    Tax Withholding.There shall be deducted from each payment under this
Agreement the amount of any tax required by any govern-mental authority to be
withheld and paid over by the Company to such governmental authority for the
account of Executive.


13.7    Notices.


All notices and all other communications provided for herein shall be in writing
and delivered personally to the other designated party, or mailed by certified
or registered mail, return receipt requested, or delivered by a recognized
national overnight courier service, or sent by facsimile, as follows:


  If to Company to:  Prestige Brands Holdings, Inc.
Attn: General Counsel’s Office
90 North Broadway
Irvington, NY 10533
Facsimile: (914) 524-7488


  If to Executive to:  Mark Pettie
25 Anderson Court
Woodcliff Lake, NJ 07677


All notices sent under this Agreement shall be deemed given twenty-four (24)
hours after sent by facsimile or courier, seventy-two (72) hours after sent by
certified or registered mail and when delivered if personal delivery. Either
party hereto may change the address to which notice is to be sent hereunder by
written notice to the other party in accordance with the provisions of this
Section.


13.8    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to
conflict of laws).


13.9    Entire Agreement.  This Agreement contains the full and complete
understanding of the parties hereto with respect to the subject matter contained
herein and this Agreement supersedes and replaces any prior agreement, either
oral or written, which Executive may have with Company that relates generally to
the same subject matter including, as of the Effective Date, the Prior
Agreements.


13.10   Assignment.  This Agreement may not be assigned by Executive without the
prior written consent of Company, and any attempted assignment not in accordance
herewith shall be null and void and of no force or effect.


13.11   Severability.  If any one or more of the terms, provisions, covenants or
restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.


15

--------------------------------------------------------------------------------


13.12    Section and Paragraph Headings. The Section and paragraph headings set
forth herein are for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement whatsoever.


13.13    Interpretation.Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
the Agreement shall not apply the assumption that the terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
an instrument is to be construed more strictly against the party which itself or
through its agents prepared the agreement, it being agreed that all parties
and/or their agents have participated in the preparation hereof.


13.14    Mediation; Arbitration. 


(a) Except as provided in subsection (d) of this Section 13.14, the following
provisions shall apply to disputes between Company and Executive arising out of
or related to either: (i) this Agreement (including any claim that any part of
this agreement is invalid, illegal or otherwise void or voidable), or (ii) the
employment relationship that exists between Company and Executive:



 
(1)
The parties shall first use their best efforts to discuss and negotiate a
resolution of the dispute.




 
(2)
If efforts to negotiate a resolution do not succeed within 5 business days after
a written request for negotiation has been made, a party may submit to the
dispute to mediation by sending a letter to the other party requesting
mediation. The dispute shall be mediated by a mediator agreeable to the parties
or, if the parties cannot agree, by a mediator selected by the American
Arbitration Association. If the parties cannot agree to a mediator within 5
business days, either party may submit the dispute to the American Arbitration
Association for the appointment of a mediator. Mediation shall commence within
10 business days after the mediator has been named.



          (b) In the event that a dispute between Company and Executive that has
been submitted to mediation pursuant to subsection (a) of this section 13.14
      is not resolved within sixty (60) days after a written request for
negotiation has been made, then, except as provided in subsection (d) of this
Section 13.14,
      any such dispute shall be resolved timely and exclusively by final and
binding arbitration pursuant to the American Arbitration Association (“AAA”)
National
      Rules for the Resolution of Employment Disputes (the “AAA Rules”).
Arbitration must be demanded within ten (10) calendar days after the expiration
of
      the sixty (60) day period referred to above. The arbitration opinion and
award shall be final and binding on the Company and the Executive and shall be
      enforceable by any court sitting within Westchester County, New York.
Company and Executive shall share equally all costs of arbitration excepting
their
      own attorney’s fees unless and to the extent ordered by the arbitrator(s)
to pay the attorneys’ fees of the prevailing party.
       

 
16

--------------------------------------------------------------------------------




(c) The parties recognize that this Section 13.14 means that certain claims will
be reviewed and decided only before an impartial arbitrator or panel of
arbitrators instead of before a court of law and/or a jury, but desire the many
benefits of the arbitration process over court proceedings, including speed of
resolution, lower costs and fees, and more flexible rules of evidence. The
arbitrator or arbitrators duly selected pursuant to the AAA’s Rules shall have
the same power and authority to order any remedy for violation of a statute,
regulation, or ordinance as a court would have; and shall have the same power to
order discovery as a federal district court has under the Federal Rule of Civil
Procedure.


(d) The provisions of this Section 13.14 shall not apply to any action by the
Company seeking to enforce its rights arising out of or related to the
provisions of Article 12 of this Agreement.


          (e) This Section 13.14 is intended by the Company and the Executive to
be enforceable under the Federal Arbitration Act. Should it be determined by any
court that the Act does not apply, then this Section 13.14 shall be enforceable
under the applicable arbitration statutes of the State of Delaware.
   
    13.15    Voluntary Agreement.Executive and Company represent and agree that
each has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.
 
    13.16    Nonqualified Deferred Compensation Omnibus Provision. It is
intended that any compensation provided under this Agreement be administered and
paid in a manner which will not result in the imposition of additional federal
income taxes on the Executive under Code Section 409A. The provisions of this
Agreement relating to amounts which constitute deferred compensation under Code
Section 409A are intended to be construed accordingly. If any compensation or
benefits provided by this Agreement may result in the application of Section
409A of the Code, the Company shall, in consultation with the Executive, modify
the Agreement (which could include, without limitation a “gross up”) in the
least restrictive manner necessary in order to exclude such compensation from
the definition of “deferred compensation” within the meaning of such Section
409A or in order to comply with the provisions of Section 409A and/or any rules,
regulations or other regulatory guidance issued under such statutory provision
and without any diminution in the value of the payments to the Executive.




[SIGNATURES APPEAR ON NEXT PAGE]





 


 
 

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement as of this 19th day of
January, 2007.


            PRESTIGE BRANDS HOLDINGS, INC.


            By: /s/ Peter J. Anderson          
            Title: Chief Financial Officer           



           “EXECUTIVE”


                                   /s/ Mark Pettie                    
                                         Mark Pettie
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18

